EXHIBIT 32.2 GLOBALPAYNET HOLDINGS, INC. CHIEF FINANCIALOFFICER CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of GlobalPayNet Holdings, Inc. (the “Company”) on Form 10-K for the period ended December 31, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned, Alain Ghiai,Chief FinancialOfficer of the Company, does hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: May 18, 2010 By: /s/ Alain Ghiai Alain Ghiai Chief FinancialOfficer A signed original of this written statement required by Section 906 has been provided to, and will be retained by, Global PayNet Holdings, Inc.and will be furnished to the Securities and Exchange Commission or its staff upon request.
